 


 HR 1123 ENR: Divisional Realignment for the Eastern District of Arkansas Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 1123 
 
AN ACT 
To amend title 28, United States Code, to modify the composition of the eastern judicial district of Arkansas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Divisional Realignment for the Eastern District of Arkansas Act of 2019.  2.Realignment of the Eastern District of ArkansasSection 83(a) of title 28, United States Code, is amended to read as follows: 
 
Eastern District 
(a)The Eastern District comprises three divisions. (1)The Central Division comprises the counties of Cleburne, Cleveland, Conway, Dallas, Drew, Faulkner, Grant, Jefferson, Lincoln, Lonoke, Perry, Pope, Prairie, Pulaski, Saline, Stone, Van Buren, White, and Yell. Court for the Central Division shall be held at Little Rock. 
(2)The Delta Division comprises the counties of Arkansas, Chicot, Crittenden, Desha, Lee, Monroe, Phillips, and St. Francis. Court for the Delta Division shall be held at Helena. (3)The Northern Division comprises the counties of Clay, Craighead, Cross, Fulton, Greene, Independence, Izard, Jackson, Lawrence, Mississippi, Poinsett, Randolph, Sharp, and Woodruff. Court for the Northern Division shall be held at Jonesboro..  
3.Effective dateThis Act and the amendment made by this Act shall take effect on the date of enactment of this Act.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 